Detailed Action
1.	This Office Action is in response to the Applicant’s communication filed on 04/20/2021. In virtue of this communication, claims 1-20, 35, 36, 40, 46, 50-52, 69 and 71 are currently pending in this Office Action. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.	Applicant’s claim in application data sheet filed on 04/20/2021 for the benefit of a divisional application 63/042,436 under 35 U.S.C. 119(e) and 37 CFR 1.78(d)(3) and under 35 U.S.C. 120, 121, 365(c), or 386(c).

Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in claim 69 in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4.Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 1-20, 35, 36, 40, 44, 46, 50-52, 69, and 71 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. Pub. No.: US 2017/0064731 A1 in view of Kazmi et al. Pub. No.: US 2012/0196528 A1 and Park et al. Pub. No.: US 2018/0115992 A1. 



Claim 1
Wang discloses a wireless device apparatus (100 in fig. 1) for wireless communications (fig. 2-5, 7-9), comprising: 
a processing system (processing system 114 in fig. 1) configured to:
	establish a first wireless role (UL Time slots in fig. 6-7) and a second wireless role (DL Time slots in fig. 6-7) for the wireless device apparatus (fig. 10 for steps 1002-1004), wherein the first wireless role is associated with upstream communications (1002 in fig. 10), and the second wireless role is associated with downstream communications (1004 in fig. 10); 
perform a channel sensing procedure at the wireless device apparatus (1102-1104 in fig. 11), wherein the channel sensing procedure is common to the first wireless role (1202-1206 in fig. 12) and the second wireless role (1202-1204 of fig. 12); and 
a first interface (transceiver 110 in fig. 1) configured to: 
output signaling for transmission via at least one of the first wireless role or the second wireless role (1006 in fig. 10).
Although Wang does not disclose: “initiate a channel occupancy time (COT) at the wireless device apparatus for at least one of the first wireless role or the second wireless role in accordance with the channel sensing procedure; and output signaling for transmission during the COT”, the claim limitations are considered obvious by the following rationales.
	Firstly, to consider the obviousness of “a first wireless role and a second wireless role for the wireless device apparatus”, Wang’s uplink transmission role and downlink transmission role would have read on “a first wireless role and a second wireless role” in terms of transmission functions. However, to advance the prosecution, alternatively, “a first wireless and a second wireless role” could be reasonably interpreted as “a backhaul link relay and an access link relay”. In particular, Kazmi teaches a relay node for performing roles for backhaul link and access link based on available power class (Table 1 in par. 0057 and Table 2 in par. 0058 and see fig. 4-7).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify backhaul and access link scheduling in integrated access and backhaul network of Wang by providing wireless relay power capability as taught in Kazmi. Such a modification would have included a relay node to report power capabilities so that the access and backhaul links could be facilitated with maximum transmit power as suggested in par. 0002 & 0011 0of Kazmi.
	Secondly, to consider the obviousness of the claim limitation “initiate a channel occupancy time (COT) at the wireless device apparatus in accordance with the channel sensing procedure; and output signaling for transmission during the COT”, recall that Wang discloses a network node for listening to system information blocks SIB from other network nodes (fig. 11 and par. 0063) to obtain the uplink and downlink scheduling (fig. 12), and measuring channel for opportunistic access link (fig. 12-13). Furthermore, Kazmi explains that a relay node may receive the composite frequency band capability (par. 0053). The teaching from Wang and Kazmi mentioned above are the channel sensing procedure to sense which channel is available or the opportunity for transmitting and receiving. In particular, Park teaches a frame format for channel occupancy time (fig. 5-6) and a communication node senses if a channel is unoccupied, the communication node will transmit data during the channel occupancy time (par. 0097 and see par. 0098 for sensing a channel).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify backhaul and access link scheduling in integrated access and backhaul network of Wang in view of Kazmi by providing channel sensing in wireless communication system as taught in Park to obtain the claimed invention as specified in the claim. Such a modification would have provided a data transmission indication in a control signal to indicate a channel sensing-related operation so that a wireless node could be efficiently performed channel sensing in an unlicensed band as suggested in par. 0023-0025of Park.

Claim 2
Wang, in view of Kazmi and Park, discloses the wireless device apparatus of claim 1, wherein the first interface is further configured to: 
output a sensing capability for transmission to at least one of a parent node or a central unit (Kazmi, report in 520 of fig. 5 and 620of fig. 6), and wherein the processing system performing the channel sensing procedure that is common to the first wireless role and the second wireless role is based at least in part on the sensing capability (Wang, fig. 11-13 for determining opportunistic access link in system information received; Park, performing channel sensing-related operation in S1630 in fig. 16 in view of fig. 5-6; accordingly, the combined prior art renders the claim obvious).


Claim 3
Wang, in view of Kazmi and Park, discloses the wireless device apparatus of claim 2, wherein: 
the sensing capability comprises an indication (Kazmi, Table 1-2 on pg. 5, and see capability information report in fig. 5-7) that the wireless device apparatus performs the channel sensing procedure for both the first wireless role and the second wireless role as a single node (Wang, fig. 6-8 in view of fig. 11-13 for accessing system information; Park, performing channel sensing-related operation in S1630 in fig. 16 in view of fig. 5-6; accordingly, the combined prior art renders the claim obvious).

Claim 4
Wang, in view of Kazmi and Park, discloses the wireless device apparatus of claim 2, wherein: 
the sensing capability comprises an indication (Kazmi, Table 1-2 on pg. 5, and see capability information report in fig. 5-7) of whether the wireless device apparatus is capable of performing the channel sensing procedure while transmitting via the first wireless role or the second wireless role (Wang, UL transmission and DL transmission roles in fig. 11-13; Kazmi, access link role or backhaul link role in fig. 5-7 and Table 1-2 on pg. 5; Park, performing channel sensing-related operation in S1630 in fig. 16 in view of fig. 5-6; and hence, the combined prior art reads on the claim).



Claim 5
Wang, in view of Kazmi and Park, discloses the wireless device apparatus of claim 2, wherein: the sensing capability is output for transmission as one or more of: an F1 access protocol (F1-AP) message, a radio resource control message (1102 in fig. 11 in Wang is a system information and it is usually considered as control information; Park, control message in fig. 1-16), or a medium access control (MAC) control element (CE) (Park, resource elements in fig. 2 in view of control signal in S1610 in fig. 16; for those reasons, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art.).

Claim 6
Wang, in view of Kazmi and Park, discloses the wireless device apparatus of claim 1, wherein performing the channel sensing procedure at the wireless device apparatus comprises: 
measuring an energy detection (ED) value associated with a channel based at least in part on performing the channel sensing procedure at an antenna panel of the wireless device apparatus (Kazmi, dBm values in Table 1-2 for backhaul link and access link on pg. 5 and see Table 3-5 on pg. 7); and 
determining that the ED value satisfies a value (Wang, if the value indicates UL or DL in 1202 in fig. 12 and see determining interference value is less than Threshold in fig. 13), wherein initiating the COT (fig. 16 of Park) at the wireless device apparatus for at least one of the first wireless role or the second wireless role is based at least in part on determining that the ED value satisfies the value (Wang, fig. 12 for opportunistic access link in view fig. 13; Kazmi, dBm values in Table 1-2 on pg. 5 and Table 3-5 on pg. 7; accordingly, one of ordinary skill in the art would have expected the combined prior art to perform equally well to the claimed invention in the claim, see MPEP 2143, Exemplary Rationale F).

Claim 7
Wang, in view of Kazmi and Park, discloses the wireless device apparatus of claim 6, wherein: 
the antenna panel of the wireless device apparatus is associated with both the first wireless role and the second wireless role (Wang, transceiver 110 in fig. 1 and MIMO antenna in fig. 4 for UL and DL transmission roles in fig. 12; thus, the combined prior art renders the claim obvious).

Claim 8
Wang, in view of Kazmi and Park, discloses the wireless device apparatus of claim 6, wherein: 
the value is common to the first wireless role and the second wireless role (Wang, threshold in fig. 13 to perform UL transmission and DL transmission in fig. 12; Kazmi, dBm values for access link and backhaul link in Table 1-2 on pg. 5 and Table 3-5 on pg. 7; therefore, the combined prior art renders the claim obvious).



Claim 9
Wang, in view of Kazmi and Park, discloses the wireless device apparatus of claim 6, wherein: 
the value is different for each of the first wireless role and the second wireless role (Wang, determining value in 1202 is for UL or DL in fig. 12; Kazmi, dBm values for access link and backhaul link in Table 1-2 on pg. 5 and Table 3-5 on pg. 7; for these reasons, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art, see MPEP 2143, KSR Exemplary Rationale G).

Claim 10
Wang, in view of Kazmi and Park, discloses the wireless device apparatus of claim 1, wherein the processing system is further configured to: 
determine a first transmission timing of a first transmission from the wireless device apparatus via the first wireless role and a second transmission timing of a second transmission from the wireless device apparatus via the second wireless role (Wang, fig. 12, and timing resources in par. 0032; Park, random timing and specific timing in par. 0101-0103 for DL and UL see time in par. 0130); 
select one of the first transmission or the second transmission (Wang, resulting in UL or DL from 1202 in fig. 12); and 
determine a timing for a sensing slot for performing the channel sensing procedure based at least in part on the first transmission timing or the second transmission timing (Wang, fig. 12-13; Park, slot in fig. 1 and par. 0054 and see time slot in Table 1-2 in par. 0056-0057; for these reasons, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art, see MPEP 2143, KSR Exemplary Rationale F).

Claim 11
Wang, in view of Kazmi and Park, discloses the wireless device apparatus of claim 10, wherein outputting signaling for transmission during the COT via the at least one of the first wireless role or the second wireless role (Park, par. 0097) comprises: 
outputting the first transmission for transmission via the first wireless role or the second transmission for transmission via the second wireless role based at least in part on the selected one of the first transmission or the second transmission (Wang, UL or DL transmission role in fig. 12; Kazmi, backhaul link role or access link role based on power class as depicted in Table 1-2 on pg. 5 and Table 3-5 on pg. 7; for these reasons, the combined prior art renders the claim obvious).

Claim 12
Wang, in view of Kazmi and Park, discloses the wireless device apparatus of claim 1, wherein the processing system is further configured to: 
determine a first transmission timing of a first transmission from the wireless device apparatus via the first wireless role and a second transmission timing of a second transmission from the wireless device apparatus via the second wireless role  (Wang, fig. 12, and timing resources in par. 0032; Park, random timing and specific timing in par. 0101-0103 for DL and UL see time in par. 0130); and
determine a timing for a sensing slot for performing the channel sensing procedure based at least in part on the first transmission timing (Wang, fig. 12-13; Park, slot in fig. 1 and par. 0054 and see time slot in Table 1-2 in par. 0056-0057; for these reasons, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art, see MPEP 2143, KSR Exemplary Rationale F).

Claim 13
Wang, in view of Kazmi and Park, discloses the wireless device apparatus of claim 12, wherein outputting signaling for transmission during the COT via the at least one of the first wireless role or the second wireless role (Park, par. 0097) comprises: 
outputting the first transmission for transmission via the first wireless role and the second transmission for transmission via the second wireless role (Wang, UL or DL transmission role in fig. 12; Kazmi, backhaul link role or access link role based on power class as depicted in Table 1-2 on pg. 5 and Table 3-5 on pg. 7; for these reasons, the combined prior art renders the claim obvious).

Claim 14
Wang, in view of Kazmi and Park, discloses the wireless device apparatus of claim 12, wherein: 
the first transmission timing is different than the second transmission timing (Park, PUSCH1 is a first transmission timing that differs from PUSCH2 in fig. 11, and see periodicity in Table 1-2 on pg. 5); and
the first transmission at least partially overlaps in time with the second transmission (Park, ULRB 1 or ULRB2 could be under the same slot or orthogonally, and thus, UL RB1 AND UL RB2 can be said partially overlapped each other as depicted in the frame structure of fig. 4; accordingly, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art, see MPEP 2143, KSR Exemplary Rationale G).

Claim 15
Wang, in view of Kazmi and Park, discloses the wireless device apparatus of claim 12, wherein: 
the first transmission timing of the first transmission is within a threshold time duration of the second transmission timing of the second transmission (Wang, opportunistic transmission in fig. 12-13; Park, see subframes in fig. 13-15 for scheduling unit, i.e., threshold, as to transmission timing for PUSCH for UE2 and PUSCH for UE1; therefore, the combined prior art renders the claim obvious unless claim further recites what a threshold time duration is).

Claim 16
Wang, in view of Kazmi and Park, discloses the wireless device apparatus of claim 1, wherein the processing system is further configured to: 
determine an aligned transmission timing of a first transmission from the wireless device apparatus via the first wireless role and a second transmission from the wireless device apparatus via the second wireless role (Wang, UL transmission role or DL transmission role in fig. 11-12; Kazmi, backhaul link role and access link role in fig. 3-7; Park, subframe offsets in par. 0051); and 
determine a timing for a sensing slot for performing the channel sensing procedure based at least in part on the aligned transmission timing (Park, DwPTS and UpPTS in fig. 1 and par. 0057 in view of sensing procedure in fig. 16 and opportunistic channel in fig. 12-13 of Wang; accordingly, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art, see MPEP 2143, KSR Exemplary Rationale F).

Claim 17
Wang, in view of Kazmi and Park, discloses the wireless device apparatus of claim 1, wherein the processing system is further configured to: 
determine a first transmission timing of a first transmission from the wireless device apparatus via the first wireless role and a second transmission timing of a second transmission from the wireless device apparatus via the second wireless role (Wang, UL or DL in fig. 12-13; Park, downlink pilot time slot, DwPTS and uplink pilot time slot, UpPTS in fig. 1 and par. 0057 ); 
add a filler signal to the beginning of the second transmission, wherein the first transmission timing precedes the second transmission timing by a time duration equal to a duration of the filler signal (Park, guard period between downlink pilot time slot and uplink pilot time slot in fig. 1 and par. 0057); and 
determine a timing for a sensing slot for performing the channel sensing procedure based at least in part on the first transmission timing (Park, sensing procedure in fig. 16; for these reasons, one of ordinary skill in the art would have expected the claim to perform equally well to the combined prior art, see MPEP 2143, KSR Exemplary Rationale F).

Claim 18
Wang, in view of Kazmi and Park, discloses the wireless device apparatus of claim 1, wherein a second interface is configured to: 
obtain a configuration for performing the channel sensing procedure at the wireless device apparatus (Park, subframe configuration and resource configuration in par. 0051; DL-UL configurations of subframes Table 1 in par. 0056 and Table 2 in par. 0057; thus, the combined prior art renders the claim obvious).

Claim 19
Wang, in view of Splitz and Park, discloses the wireless device apparatus of claim 18, wherein: 
the configuration is received as one or more of: 
an F1 access protocol (F1-AP) message, a radio resource control message, a medium access control (MAC) control element (CE), or downlink control information (Park, DCI in par. 0065, and hence, the combined prior art meets the claim condition).

Claim 20
Wang, in view of Kazmi and Park, discloses the wireless device apparatus of claim 1, wherein: 
the wireless device apparatus is an integrated access and backhaul (IAB) node (Wang, an integrated access and backhaul IAB network in fig. 5 and an IAB node in par. 0033) and wherein the first wireless role comprises a mobile termination role (Wang, access link  and backhaul link for UL and DL in fig. 5-6 & 12-13) and the second wireless role comprises a distributed unit role (Kazmi, relay node in fig. 5-7 could be considered as distributed unit role; therefore, the combined prior art renders the claim obvious).

Claim 35-36, 40, 44, 46, and 50-52
	Claims 35-36, 40, 44, 46, and 50-52 are method claims corresponding to apparatus claims 1, 2, 6, 10, 12, 16, 17, and 18. All of the limitations in claims 35-36, 40, 44, 46, and 50-52 are found reciting the same scopes of the respective limitations of claims 1, 2, 6, 10, 12, 16, 17, and 18. Accordingly, claims 35-36, 40, 44, 46, and 50-52 are considered obvious by the following rationales applied in the rejections of claims 1, 2, 6, 10, 12, 16, 17, and 18 respectively set forth above.

Claim 69
	Claim 69 is an apparatus claim means plus function corresponding to apparatus claim 1. All of the limitations in claim 69 are found reciting the same scopes of the respective limitations of claim 1. Accordingly, claim 69 is considered obvious by the same rationales applied in the rejection of claim 1 set forth above.



Claim 71
	Claim 71 is a product claim corresponding to apparatus claim 1. All of the limitations in claim 71 are found reciting the same scopes of the respective limitations of claim 1. Accordingly, claim 71 is considered obvious by the same rationales applied in the rejection of claim 1 set forth above.

Contact Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN HTUN whose telephone number is (571)270-3190. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAN HTUN/
Primary Examiner, Art Unit 2643